Citation Nr: 1143673	
Decision Date: 11/29/11    Archive Date: 12/06/11

DOCKET NO.  02-06 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Whether the reduction from 100 percent to 10 percent for mesenchymoma of the liver with metastatic gastrointestinal stromal tumor (residuals of liver cancer), effective November 1, 2008, was proper.

2.  Entitlement to service connection for hemorrhoids.

3.  Entitlement to service connection for cardiovascular disease.

4.  Entitlement to service connection for a gastrointestinal disability, to include irritable bowel syndrome (IBS).

5.  Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to February 26, 1998.

6.  Entitlement to an initial evaluation in excess of 70 percent for PTSD, for the period beginning February 26, 1998.

7.  Entitlement to an effective date prior to December 5, 1996, for the award of service connection for PTSD.

8.  Entitlement to an effective date prior to February 26, 1998, for the award of a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

9.  Entitlement to an effective date prior to February 26, 1998, for the award of eligibility to Dependents' Educational Assistance (DEA) benefits under 38 U.S.C.A. Chapter 35.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel


INTRODUCTION

The Veteran had active duty service from September 1965 to September 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from several rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran has timely appealed the above issues.

The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in August 2011; a transcript of that hearing is associated with the claims file.

It is noted that in previous Board remands and other VA adjudication documents, the issue of an earlier effective date for the grant of a 70 percent evaluation for PTSD was referenced.  However, this issue is encompassed in the claim of entitlement to an increased rating prior to that date.  Accordingly, the issue has been recharacterized as set forth on the title page of this decision.  The Board has also recharacterized the Veteran's claim of service connection for IBS to include other gastrointestinal disorders.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

Several issues on appeal, including the increased evaluation and earlier effective date claims for PTSD, TDIU and DEA benefits, have been the subject of previous Board remands, including most recently in February 2005.  The development ordered at that time has been completed and the prior remands have been substantially complied with.  As such, the Board may proceed to adjudication on the merits of the case.  See Stegall v. West, 11 Vet. App. 268 (1998) (A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order).  

The issue of an increased evaluation for the Veteran's residuals of liver cancer has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issues of service connection for hemorrhoids and cardiovascular disease, the propriety of the reduction of the evaluation for residuals of liver cancer, the increased evaluation claims for PTSD, and the earlier effective date claims for the awards of TDIU and DEA benefits are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran in this case is not competent to render a diagnosis of IBS or to render a medical opinion as to the etiology of any claimed gastrointestinal symptomatology.

2.  The competent clinical evidence fails to demonstrate a diagnosis of IBS.

3.  The claimed gastrointestinal symptomatology, including loose stools and abdominal discomfort, have already been considered and rated as residuals of the Veteran's service-connected liver cancer.

4.  The Veteran initially filed a claim of service connection for PTSD on April 24, 1989; such was denied in an August 1989 rating decision.

5.  The claims file is void of any notification letter which demonstrates that the Veteran was informed of the adverse August 1989 rating decision.

6.  As no notification of adverse action was provided to the Veteran, the August 1989 rating decision cannot be considered final and the Veteran's April 1989 claim was still pending when he re-filed his PTSD claim in October 1994 and in December 1996.


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for a gastrointestinal disability, to include irritable bowel syndrome (IBS), have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 4.14 (2011).

2.  The criteria for an effective date of April 24, 1989, for the award of service connection for PTSD, have been met.  38 U.S.C.A. §§ 5101, 5110, 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.104, 3.400 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

With respect to the service connection for IBS claim, the Veteran was sent a letter in July 2009 that provided information as to what evidence was required to substantiate the claim and of the division of responsibilities between VA and a claimant in developing an appeal.  The letter also explained what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify as to that issue.

With respect to the claim of entitlement to an earlier effective date for PTSD, in light of the favorable decision as discussed below, no further discussion as to VCAA is required at this time.  This decision represents a fully favorable grant of benefits sought on appeal as to that issue.

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA treatment and examination.  Moreover, his statements in support of the claim are of record, including testimony provided at an August 2011 hearing before the undersigned.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file.  Although there is an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Service Connection for a gastrointestinal disability, to include IBS

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b) (2011).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d) (2011).

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).

Service connection may be granted for disability which is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2011).  Service connection on a secondary basis may not be granted without medical evidence of a current disability and medical evidence of a nexus between the current disability and a service-connected disability.  See Wallin v. West, 11 Vet. App. 509, 512-514 (1998); see also Allen v. Brown, 7 Vet. App. 439, 488 (1995) (en banc).

On appeal, the Veteran avers that he should be granted service connection for IBS because he has to use the bathroom numerous times per day, usually shortly after he eats.  He also stated that he has a problem with gas, as well as loose stools.  He indicated that this problem began after his surgical procedure for his service-connected liver cancer.  He identified his disorder as IBS and reported that it interfered significantly with his activities of daily living.  The Veteran submitted several internet articles concerning IBS.  

Review of the Veteran's VA treatment records demonstrates complaints of gastrointestinal symptoms, as described above.  Such records do not reflect a specific diagnosis of a gastrointestinal disability.  

The Veteran underwent a June 2008 examination for his liver cancer residuals, at which time he complained of frequent loose bowel movements and other symptomatology, as noted above.  The VA examiner opined that the Veteran's fatigue, frequent bowel movements, and acid reflux were not residuals of his malignancy or the treatments associated therewith.

In January 2009, the Veteran underwent another VA examination specifically addressing his claimed IBS.  He reported that the onset of his urgent and at times loose stools began shortly after his resection of his liver, and that his symptomatology had been worsening over the past year.  The examiner noted that there was no official diagnosis of IBS at that time.  The examiner further noted that the Veteran had undergone a gastrointestinal VA consult in July 2008 for his frequent loose bowel movements, which identified the Veteran's gastric resection a possible etiology was.  After examination, the diagnosis was chronic loose bowel movements and heliobacter gastritis.  The examiner clarified that the Veteran did not have a diagnosis of IBS, as the symptoms he complained of were not consistent with that diagnosis.  Regarding the chronic loose bowel movements, the examiner opined that, because the Veteran's symptoms had onset following surgery, his prior surgery was a likely etiology, as noted by the July 2008 consult noted above.  Finally, the Veteran's gastritis was attributed to a heliobacter infection that was not associated with the Veteran's prior surgical procedure.

On the basis of the foregoing evidence, the Board finds that service connection for a gastrointestinal disability, to include IBS, must be denied.  While the Veteran adamantly believes that he has IBS, he is not competent to self-diagnose that disorder, nor is he competent to render a medical opinion as to the etiology of any gastrointestinal disorder that he may have.  In so finding, the Board recognizes that lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. 
See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Here, however, none of these criteria have been satisfied. 

In this case, the wealth of clinical evidence of record, and particularly the January 2009 VA examination, demonstrates that the Veteran does not have symptomatology consistent with a diagnosis of IBS.  The Veteran's VA treatment records do not demonstrate any diagnosis of that condition, and the January 2009 VA examiner specifically considered and rejected that diagnosis.  The Board finds that this competent clinical evidence is most probative as to whether the Veteran has a diagnosed condition of IBS.  Accordingly, the Board finds that the Veteran does not have a diagnosis of IBS, and therefore, service connection for that disorder must be denied.  See 38 C.F.R. § 3.303; Brammer v. Derwinski, 3 Vet. App. 223 (1995) (Congress specifically limited entitlement for service-connected disease or injury to cases where such incidents had resulted in a disability). 

Moreover, while the scope of the Veteran's claim is deemed to include gastrointestinal disorders other than IBS, the record fails to demonstrate any clear diagnoses of any gastrointestinal disability.  Rather, the record reflects that the Veteran's claimed symptomatology, including frequent loose bowel movements has already been considered and rated as residuals of his liver cancer, as instructed by Diagnostic Code 7343.  The residuals of liver cancer were assigned a 30 percent evaluation in a November 2009 rating decision; the basis of that assigned evaluation was the Veteran's gastrointestinal symptomatology, which was similar to "alternating diarrhea and constipation, with more or less constant abdominal distress," as set forth under Diagnostic Code 7319.  

Again, as the Veteran's symptoms are contemplated by his evaluation for residuals of liver cancer, and as the currently claimed IBS does not represent  separate and distinct disability, a separate evaluation can be granted.  See Estaban v. Brown, 6 Vet. App. 259 (1994) (in cases where separate and distinct manifestations have arisen from the same injury, separate disability ratings may be assigned where none of the symptomatology of the conditions overlaps).  

Consequently, as the Veteran's claimed symptomatology of IBS has already been addressed under the evaluation assigned for his service-connected residuals of liver cancer, awarding service connection for IBS in this case would constitute impermissible pyramiding.  See 38 C.F.R. § 4.14 (2011).  The issue of an increased rating for the Veteran's liver cancer residuals, which include his gastrointestinal symptoms, is being referred back to the RO.  As such, the Veteran will have an opportunity to have his gastrointestinal symptomatology evaluated, to determine if a higher rating percentage is appropriate.

In sum, there is no basis for a grant of a separation award of service connection for a gastrointestinal disability, to include IBS.  As the preponderance of the evidence is against the claim, that doctrine of the benefit of the doubt is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

Earlier Effective Date for Award of Service Connection for PTSD

Unless specifically provided otherwise, the effective date of an award of compensation based on a claim, which has been reopened after final adjudication, shall be fixed in accordance with the facts found, but shall not be earlier than the date of the receipt of the application.  Awards based on new and material evidence received after final disallowance is the date of receipt of the new claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(q)(1)(ii), (r) (2011). 

A decision of a duly constituted rating agency or other agency of original jurisdiction shall be final and binding on all field offices of VA as to conclusions based on the evidence on file at the time VA issues written notification in accordance with 38 U.S.C.A. § 5104.  A final and binding agency decision shall not be subject to revision on the same factual basis except by duly constituted appellate authorities or except as provided in 38 C.F.R. § 3.105 and § 3.2600.  38 C.F.R. § 3.104 (2011) (Emphasis added).

On appeal, the Veteran has asserted that he initially filed his claim for service connection for PTSD in 1989, and that he was never notified of any decision at that time.  He stated that he has lived at the same address for the entire time and that he could not have appealed the 1989 denial of his claim because he was not aware that any action had been taken as to that claim.  Because he was never notified of that denial, the Veteran asserts he should be entitled to an earlier effective date for the award of service connection for PTSD on the date he filed his claim in 1989.

The Veteran initially filed his claim of service connection for PTSD on April 24, 1989.  An August 1989 rating decision denying service connection for PTSD is of record.  Following that rating decision in the claims file, there is a photocopy of a release of medical information form dated June 1990.  Several other documents, including a claim for service connection for non-Hodgkin's lymphoma and related statements and evidence to substantiate that claim, are of record.  Eventually, the Veteran submitted a statement in October 1994 stating that he wished to "reopen [his] claim for PTSD."  No action appears to have been taken as to that claim to reopen, and the Veteran-this time through his representative-filed a claim to reopen his PTSD claim on December 5, 1996, the date currently assigned for the award of service connection.

No notification letter with respect to the August 1989 rating decision appears anywhere in the record.  Additionally, that rating decision does not appear to have any notation on it that a carbon copy had been sent to, or that such was an enclosure in some other correspondence sent to the Veteran.  



There is a presumption of regularity under which it is presumed that government officials 'have properly discharged their official duties. United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926); Ashley v. Derwinski, 2 Vet.App. 307, 308 (1992) (Ashley II).  Such presumption may be rebutted by the submission of clear evidence to the contrary Ashley II, 2 Vet.App. at 309.

In this case, the claims file contains no notification letter accompanying the 1989 RO denial of service connection for PTSD.  Again, there is no reference to any enclosures or any other indirect indication that notice was appropriately sent.  Under these circumstances, the Board finds that clear and convincing evidence rebutting the presumption of regularity exists.  

Again, the presumption of regularity is rebutted here, given the absence of any notification letter of record at the time of the August 1989 rating decision.  As such, the Board must find that the August 1989 rating decision never became a final determination, as the Veteran was never given the necessary due process and notification of an adverse action in this case.  See 38 C.F.R. § 3.104; see also 38 C.F.R. § 3.103(a) (2011).

Given that the August 1989 claim never became final, the Board must find that such claim remained pending throughout the Veteran's subsequent attempts to reopen an appeal on that issue.  Accordingly, the Board finds that the proper effective date in this case is April 24, 1989, the date on which the Veteran first filed a claim of service connection for PTSD, because that claim never became final prior to its eventual grant in the September 1999 rating decision.  See 38 C.F.R. § 3.400.  In so finding, the Board has appropriately applied the benefit of the doubt doctrine.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).



ORDER

Service connection for IBS is denied.

An effective date of April 24, 1989, for the award of service connection for PTSD, is granted, subject to the regulations controlling the payment of monetary benefits.


REMAND

Initially, a reduction of the Veteran's residuals of liver cancer from a 100 percent to 10 percent evaluation was proposed in a December 2007 rating decision; such a reduction in evaluation was finalized in an August 2008 rating decision.  In a September 2008 correspondence, the Veteran disagreed with the reduction of his residuals of liver cancer.  Likewise, service connection for hemorrhoids was denied in a November 2009 rating decision, and the Veteran disagreed with that denial in a March 2010 correspondence.  The Board notes that no statement of the case has been issued as to either issue in this case.

As the Veteran's September 2008 and March 2010 statements clearly note disagreement with the adverse actions taken by the RO, those statements are notices of disagreement as to the noted issues.  See 38 C.F.R. § 20.201 (2011).  Consequently, as no statement of the case has been issued with regards to the propriety of the reduction of the Veteran's residuals of liver cancer evaluation and the denial of service connection for hemorrhoids, VA has a duty to issue a statement of the case on those issues so that he may complete an appeal by filing a substantive appeal.  See Manlincon v. West, 12 Vet. App. 238 (1999).  Therefore, a remand of those issues is necessary for this purpose.

With respect to the cardiovascular disease claim, the Veteran has asserted that his heart condition is related to his service-connected PTSD.  He indicates that he has a heart condition because he takes heart medication.  The Veteran's last VA examination for his heart condition was in January 2009, at which time no diagnosis of a heart condition was found and no opinion was provided as to whether any heart disorder was secondary to his PTSD.  The Board notes that other VA treatment records, particularly those dated in 2000 demonstrate a diagnosis of coronary artery disease.  While outside the appeal period, the Veteran is competent to state whether he is taking heart medication.  Thus, his own statements here are deemed to indicate current disability, pending further clarification upon examination.

In light of the Veteran's diagnosis of coronary artery disease and his assertions of on appeal, the Board finds that the January 2009 examination is inadequate as it does not address the noted 2000 diagnosis of coronary artery disease.  While that examiner indicated a normal heart examination, the Veteran has since indicated that he is taking heart medication.  Thus, another examination should be arranged to clarify whether there is now a diagnosed heart disorder, with consideration of its etiology, to include as secondary to PTSD.

Additionally, the Board notes that the Veteran's last VA examination for his PTSD was conducted in February 1998, which is the basis for the currently assigned 70 percent evaluation.  The Veteran's subsequent statements on appeal, including a January 2007 statement that was submitted with his substantive appeal for his PTSD earlier effective date claim note that his symptoms have increased over time.  The Board construes these statements as a claim that his PTSD condition has worsened since his last VA examination.  See 38 C.F.R. § 20.201; Szemraj v. Principi, 357 F.3d 1370 (Fed. Cir. 2004); see also Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009) (VA has an obligation to liberally construe the pleadings of a claimant to discern all issues raised in the record); Deshotel v. Nicholson, 457 F.3d 1258 (Fed. Cir. 2006) (VA is required to construe all of a pro se Veteran's pleadings sympathetically); Ingram v. Nicholson, 21 Vet. App. 232, 243 (2007).  

Given the lengthy period of time since his last examination and an apparent increase in symptomatology following that last examination, the Board finds that a new examination should be afforded in order to fully and adequately evaluate the current nature and extent of the Veteran's PTSD.  See Palczewski v. Nicholson, 21 Vet. App 174, 181-82 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also Bolton v. Brown, 8 Vet. App. 185, 191 (1995) (VA must provide a new examination where a veteran claims the disability is worse than when originally rated and the available evidence is too old to adequately evaluate the current severity); Caffrey v. Brown, 6 Vet. App. 377, 381 (1995).

Finally, under the circumstances, a decision by the Board on the Veteran's claims for earlier effective dates for the awards of TDIU and DEA benefits would be premature at this time because such claims are inextricably intertwined with the Veteran's remanded claim for increased evaluation of his PTSD.  See Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Thus, a remand of those issues is necessary in this case.

Ongoing VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Undertake all actions required by 38 C.F.R. § 19.26 (2011), including issuance of a statement of the case, so that the Veteran may have the opportunity to complete an appeal on his propriety of the reduction for his residuals of liver cancer and service connection for hemorrhoids claims (if he so desires) by filing a timely substantive appeal.  Those claims are to be returned to the Board only if such a timely substantive appeal is received.

2.  Obtain any relevant VA treatment records from the Alexandria or Shreveport VA Medical Centers, or any other VA medical facility that may have treated the Veteran since June 2010 and associate those documents with the claims file.

3.  Following the completion of the above to the extent possible, schedule the Veteran for a VA examination to determine whether any current cardiovascular disorder, to include coronary artery disease, is related to service.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported in detail.  

Following review of the claims file and examination of the Veteran, the examiner should identify all cardiovascular disorders found, to include coronary artery disease and unstable angina.  

The examiner should specifically discuss the Veteran's June 2000 records demonstrating coronary artery disease and unstable angina, as well as the January 2002 record showing a history of noncardiac angina and the January 2009 VA examination which noted no cardiac condition at that time.  

The examiner is asked to state whether the Veteran has a current cardiovascular disease-other than hypertension-and to explain the conflicting evidence noted above.  He should ask the Veteran whether he is continuing to take valsartan and metoprolol tartrate, and also whether he has been prescribed other medications to treat a heart disorder.  

The examiner should also state whether any cardiac condition found is a form of ischemic heart disease, to include (but not limited to) acute, subacute, and old myocardial infarctions; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and, coronary bypass surgery; and stable, unstable and Prinzmetal's angina.

For any diagnosed cardiovascular disorder which is not found to be a form of ischemic heart disease (non-ischemic cardiovascular disorder), the examiner should determine whether it is more likely, less likely, or at least as likely as not (50 percent or greater probability) that it is related to military service, to include exposure to herbicides in service.  

The examiner should also state whether it is more likely, less likely or at least as likely as not that the Veteran's PTSD caused or aggravated (i.e. permanently worsened beyond the normal progression of that disorder) any non-ischemic cardiovascular disorder.  The examiner should further comment as to whether any other service-connected disability has caused or aggravated any non-ischemic cardiovascular disorder.

If aggravation is demonstrated, the examiner should state a baseline level of disability and quantify the amount of aggravation to the extent possible, considering earlier medical evidence of record as a point of comparison, and also considering the Veteran's statements as to current and past symptoms.

All opinions must be accompanied by a clear rationale.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

4.  Schedule the Veteran for a VA psychiatric examination to determine the current nature and severity of his PTSD and its effect on his social and occupational functioning.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported in detail.  

The examiner should indicate all symptomatology associated with the Veteran's PTSD and provide a Global Assessment of Functioning score.  

A rationale for any opinion expressed must be provided.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

5.  Thereafter, the RO/AMC should review the claims file and readjudicate the Veteran's increased evaluations for PTSD, service connection for cardiovascular disease, and earlier effective date for TDIU and DEA benefits claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
ERIC S. LEBOFF 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


